Citation Nr: 0116935	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) in which service connection for PTSD was denied.

The Board denied service connection for PTSD in a February 
1990 decision on the basis that the veteran did not have PTSD 
related to military service.  In the December 1999 rating 
decision, the RO reviewed the claim of service connection for 
PTSD on a de novo basis.  Under Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996), the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, the Board must find that new and 
material evidence has been presented.  However, when a 
provision of the law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements of entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  The 
applicant's later claim, asserting rights that did not exist 
at the time of the prior claim, is necessarily a different 
claim.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994). 

Service connection for PTSD requires, inter alia, medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304 (2000).  
Effective October 8, 1996, the VA adopted changes to 38 
C.F.R. § 4.130 that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for the 
nomenclature of the rating schedule for mental disorders.  
See 61 Fed. Reg. 52,695-702 (Nov. 1996 amendments).  Before 
this date, the VA looked to previous editions of the DSM for 
guidance.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") held in 
Cohen v. Brown, 10 Vet. App. 128 (1997), that service 
connection for PTSD under 38 C.F.R. § 3.304(f) requires a 
"clear diagnosis of PTSD," which it in turn found was 
governed by the criteria established in the DSM.  The Court 
determined that the criteria for diagnosing PTSD in DSM-IV 
had substantially changed from that given in previous 
editions.  The DSM-IV was noted to have subjective criteria 
regarding the sufficiency of a stressor where previous 
editions had objective criteria.  In other words, there has 
been a liberalizing of law or regulation creating a new basis 
for entitlement regarding service connection for PTSD.  
Therefore, the latest claim for service connection for PTSD 
is a different claim from the one adjudicated by the Board in 
February 1990 and has to be reviewed on a de novo basis as 
opposed to a new and material basis.  See Spencer, 4 Vet. 
App. at 288-89.  Accordingly, the issue is as stated on the 
title page.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from November 10, 1966, to February 
9, 1968.  He was assigned to the 855th General Supply 
Company.  In an August 1999 statement, the veteran reported 
various in-service stressors: (1) he was subject to mortar 
and rocket attacks and sniper fire at Long Binh and Cam Ranh 
Bay after he first arrived in the Republic of Vietnam, (2) he 
was fired on while participating in convoys, (3) he handled 
body bags while stationed at Chu Lai, (4) he was subject to 
mortar and rocket attacks at Chu Lai during the Tet Offensive 
in February 1968, and (5) he was subject to mortar and rocket 
attacks at "Tong Senuit Air Base (sic)" during his last 
days in the Republic of Vietnam during February 1968.  
However, during his personal hearing in 1986 he testified 
that he was stationed at Chu Lai for most of the time, that 
his main duty in Vietnam was to deliver supplies to men in 
the field, that they also had to place bodies in body bags 
into refrigerated vans, and that "We just thought we were 
having fun that's all."  1986 Transcript.  He also testified 
as to having been somewhere (place not transcribed) when they 
were "hit" and that people he knew died.  When asked if he 
actually fired at the enemy when he rode on the supply 
trucks, he said "No," and stated that helicopters would be 
clearing the way (apparently with gunfire) for the trucks.  
Also, he denied having been shot at while taking supplies to 
the field, and in regard to handling bodies, he explained 
that the bodies, already bagged, would be brought in on 
helicopters, and then the veteran would put them in a 
refrigerated van.  Id.  This account, given fifteen years 
ago, is likely to be more reliable than any current account 
of his duties in service since it was closer in time to the 
events of service.  Accordingly, any current account of him 
having been fired on or ambushed while participating in 
convoys clearly must not be accepted as credible unless 
independently documented.   

In conjunction with the claim that the Board adjudicated in 
February 1990, the Environmental Support Group (ESG) (now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) in January 1989 provided a 1967 unit 
history for the veteran's unit, the 855th General Supply 
Company.  That unit history reveals that his unit was 
stationed at Cam Ranh Bay in the beginning of 1967 and that 
one platoon (Class I Platoon) was transferred to Chu Lai in 
April 1967.  In December 1967, the unit personnel stationed 
at Cam Ranh Bay were transferred to Long Binh.  At the end of 
the year, there were unit personnel stationed at both Long 
Binh and Chu Lai.  Operational Reports - Lessons Learned from 
the Headquarters of the Americal Division reflect that Chu 
Lai was attacked in May, October and December 1967, and, 
importantly, on January 31, 1968, and February 7, 1968.  

As for any attacks on Chu Lai during the 1968 Tet Offensive, 
it is not known at this point whether part of the 855th 
General Supply Company was still at Chu Lai on January 31, 
1968, or February 7, 1968, or whether the veteran was still 
with that company during the first Tet Offensive, especially 
since he left the Republic of Vietnam on February 9, 1968.  
Morning reports and a unit history from the 855th General 
Supply Company for early 1968 may provide more information 
with regard to those questions.  Since the 855th General 
Supply Company was stationed at both Long Binh and Chu Lai at 
the end of 1967, service department records and information 
provided by USASCRUR may not provide any additional 
information on whether the veteran was stationed at Chu Lai 
as opposed to Long Binh in early 1968.  However, if there is 
evidence that part of the 855th General Supply Company was 
still stationed at Chu Lai January 31, 1968 and/or February 
7, 1969, when that base was attacked, and if there is no 
evidence that the veteran had been detached from that unit 
prior to either of those days, then there would be credible 
supporting evidence of the veteran's claimed stressor of 
being under rocket and mortar attack at Chu Lai during the 
first Tet Offensive.  Also, in his most recent claim, the 
veteran reported that he witnessed attacks on Long Binh, Cam 
Ranh Bay, and Tan Son Nhut.  No attempt has been made to 
verify these stressors.  In light of the above, further 
development with regard to the veteran's claimed in-service 
stressors is needed.

If there is credible supporting evidence of any stressor, 
then the next matter is whether the record is adequate for 
determining whether the veteran currently has PTSD.  VA 
treatment records dated in 1999 reflect a current diagnosis 
of PTSD.  Specifically, a VA psychiatrist prepared a summary 
of treatment in December 1999, which provided the basis of 
the current diagnosis of PTSD including a delineation of the 
symptoms that the veteran did and did not have.  However, on 
a special examination in September 1999 for PTSD, the 
examiner did not diagnose PTSD, although she noted that the 
veteran did have some PTSD symptomatology.  

Thus, in light of the above, if it is determined that there 
is credible supporting evidence of any of the veteran's 
claimed in-service stressors, another VA examination will be 
necessary.  

As for the duty to assist under the VCAA, at the May 1986 
hearing held in conjunction with the prior claim for service 
connection for PTSD, the veteran testified that he received 
treatment at a VA medical facility in Corpus Christi, Texas, 
in 1969.  Transcript.  However, that statement is of 
questionable accuracy since the veteran did not report having 
ever received VA hospitalization or medical care when he 
filed his initial claim for VA disability benefits in August 
1982.  VA outpatient treatment records from the mid-1980s 
reflect that he was receiving treatment at a Vet Center, and 
in an April 1988 statement the veteran indicated that a Dr. 
Simmons treated him at the Corpus Christi, Texas, Vet Center, 
in 1985.  In May 1988 the RO requested records from the 
Nueces County Family Counseling Center, and in response to 
that request, S. Simmons, Ed.D., then an employee of the 
Corpus Christi, Texas Vet Center, indicated in a June 1988 
statement that he treated the veteran while he was employed 
with the above-mentioned counseling service.  Dr. Simmons 
provided a summary of the treatment, but not the actual 
treatment records from the counseling service or, for that 
matter, the Vet Center.  

Additionally, the last request for treatment records from the 
San Antonio, Texas, VA Medical Center, was for records up to 
July 1999, and the records received show no treatment from 
the psychiatrist who prepared the December 1999 summary of 
treatment.  Those records also reveal that the veteran was 
referred to a Vet Center in May 1999 for treatment, but it is 
not clear whether he ever obtained treatment there.  At the 
September 1999 VA psychiatric examination, the veteran 
reported that he had recently begun seeing the doctor who 
later prepared the December 1999 summary of treatment.  Thus, 
he may have received additional treatment at the San Antonio, 
Texas, VA Medical Center, since July 1999, and possibly at 
the San Antonio, Texas, Vets Center.  In light of the above, 
an attempt should be made to obtain additional records. 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for nervous/psychiatric 
problems since active service.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain any medical 
records that are not already in the claims 
file, specifically to include any 
additional records from Dr. Simmons or the 
Nueces County Family Counseling Center.  
In any event, the RO should obtain all 
relevant records from the San Antonio, 
Texas, VA Medical Center; the San Antonio, 
Texas, Vet Center; the Corpus Christi, 
Texas, VA Outpatient Clinic; and the 
Corpus Christi, Texas, Vet Center.  If any 
attempts to obtain the additional evidence 
are unsuccessful, the RO should comply 
with the notice provisions of the VCAA of 
2000.

4.  The veteran should be asked to 
provide any additional information 
regarding stressful events claimed to 
have caused PTSD, to include what he was 
doing and where he was located when each 
event occurred; the approximate date of 
each event; the names and ranks of any 
individuals who were injured or killed 
and the identity of the units to which 
they were attached, and the names of any 
other participants/witnesses.  The 
veteran should submit or identify any 
corroborating evidence that he was 
stationed at the particular bases when 
the alleged attacks occurred, including 
being at Chu Lai when that base was 
attacked during the first Tet Offensive.  
He should provide any additional 
information regarding other claimed 
stressors, to include the approximate 
dates of any ambushes of his convoy and 
any attacks on the bases where he was 
stationed.  

The veteran should also be advised of the 
probative value of any lay statements from 
officers or enlisted personnel with whom 
he served while in the 855th General 
Supply Company who participated/witnessed 
or had knowledge of any of the alleged 
stressful events, or could at least verify 
that he was stationed at Chu Lai during 
the first Tet Offensive.  The veteran is 
advised that this information is necessary 
to obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without 
details, such as names and dates, an 
adequate search for verifying information 
can not be conducted.

5.  The RO should request any additional 
service personnel records from the 
National Personnel Records Center (NPRC) 
that reflect the veteran's duties and duty 
stations while assigned to 855th General 
Supply Company in Vietnam, specifically 
documents relating to any graves 
registration duties, perimeter guard 
duties, or convoy duties; documents 
showing the bases at which he was 
stationed; and any travel orders or other 
documents showing on what date and from 
which base he departed Vietnam for his 
return to the United States in February 
1968.  If additional information is needed 
from the veteran, the RO should contact 
him and request that he provide it.  The 
RO should also try to obtain records such 
as morning reports that might show (1) 
whether the veteran was attached to Class 
I Platoon of the 855th General Supply 
Company, and (2) if so whether he was 
still with that platoon on January 31, 
1968 and/or February 7, 1968, and (3) 
whether the Class I Platoon was still in 
Chu Lai on January 31, 1968 and/or 
February 7, 1968.  If any attempts to 
obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 2000.  

6.  After the above has been completed to 
the extent possible, the RO should send a 
copy of any additional details supplied by 
the veteran as to claimed stressors, the 
veteran's DD Form 214 and his service 
personnel records to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150.  They should be requested to 
provide any information that might 
corroborate any of the veteran's alleged 
stressors while serving with 855th General 
Supply Company in addition to the material 
provided in January 1989, to include any 
relevant historical documents such as 
operational reports - lessons learned, or 
unit histories for January and early 
February 1968.  If not shown by records 
obtained from NPRC, the RO should ask 
USASCRUR for information as to whether the 
Class I Platoon of the 855th Supply 
Company was still in Chu Lai on January 
31, 1968 and/or February 7, 1968.  

7.  Following the above, the RO must make 
a specific determination with respect to 
whether the veteran "engaged in combat 
with the enemy."  In that regard 
consideration should be given to his 1986 
personal hearing testimony as to his 
duties in Vietnam along with the other 
evidence.  If the RO determines that the 
veteran did not engage in combat with the 
enemy, it should determine which claimed 
stressors have been corroborated by the 
evidence.  All related credibility issues 
should be addressed, to include the 
veteran's 1986 testimony indicating that 
he had not been shot at while riding in a 
truck to deliver supplies to the field as 
opposed to any recent claims of having 
been ambushed.  With regard to all 
verified base attacks, the RO must 
consider whether there is evidence that 
part of the 855th General Supply Company 
was stationed there when such attacks 
occurred and whether there is any 
evidence that the veteran was no longer 
with that unit or at that particular base 
on that date.  The conclusions reached 
should be recorded.  (See the above 
narrative for information regarding what 
is required for credible supporting 
evidence that the veteran was at a base 
when it was attacked.)

8.  If it is ascertained there is 
credible corroborating evidence of any 
claimed in-service stressor or if it is 
determined that the veteran engaged in 
combat with the enemy, the veteran should 
be afforded a VA psychiatric examination 
by a board-certified psychiatrist who has 
not previously treated or evaluated him.  
The claims file, including all additional 
evidence obtained, any RO conclusions as 
to corroborated stressors, and a copy of 
this remand, must be provided to the 
psychiatrist for review prior to 
examination, the receipt of which should 
be acknowledged in the examination 
report.  The examiner should review the 
entire claims file and the narrative 
portion of this remand.  

The examiner must be instructed that only 
the stressors independently corroborated 
or listed by the RO may be considered in 
determining whether the veteran has PTSD 
due to service.  The examiner should read 
the 1986 hearing transcript to become 
familiar with the veteran's account of 
his service at that time.  Unless 
contraindicated, the veteran should be 
afforded psychological testing with PTSD 
subscales, the report of which should be 
reviewed by the examining psychiatrist 
prior to making a final diagnosis. 

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether the 
alleged in-service stressor(s) found to 
be established by the record by the RO 
are sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria, as found in DSM-IV, to support 
the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  In determining 
whether the remaining diagnostic 
criteria, as found in DSM-IV, to support 
the diagnosis of PTSD have been 
satisfied, the examiner should 
specifically comment on which diagnostic 
criteria are present and which ones are 
not.  A complete rationale for all 
opinions expressed must be provided.

9.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.  
If not responsive, it should be amended by 
the examiner so that the case will not 
have to be remanded again.

10.  Thereafter, the RO should 
readjudicate the claim of service 
connection for PTSD based on the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


